Citation Nr: 0100976	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from June 1943 to 
February 1946. 

The Board notes that in the veteran's August 1999 substantive 
appeal, he requested a BVA hearing at a local VA office, 
before a member of the Board.  Subsequently, as reflected in 
a December 1999 VA form 119 (Report of Contact), the veteran 
indicated that he longer wanted a hearing, and he asked that 
his case could be forwarded to the Board without a hearing.  
In short, the veteran's request for a travel Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704 (2000).


REMAND

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In light of the 
amended law, which is more favorable to the veteran than the 
prior law, the Board finds that additional development must 
be completed in this appeal, before the Board may proceed 
with appellate disposition.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)(when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply). 

At present, the veteran contends that he is entitled to 
service connection for right ear hearing loss, due to noise 
exposure while aboard the U.S.S. Richmond during service.  
Specifically, the veteran contends that he is service 
connected for otitis media of the right ear incurred on or 
about 1946 which, coupled with the firing of six inch guns 
aboard the U.S.S. Richmond, caused his right ear hearing 
loss.  The veteran further indicates that perhaps the Navy 
accepted him into the service with a perforated ear drum, but 
that such condition was aggravated by his otitis media and 
the firing of six inch guns during his service.  See August 
2000 Informal Hearing Presentation at 1.

With respect to the applicable law, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2000).  In addition, disabilities which 
are found to be proximately due to or the result of a service 
connected disease or injury shall be service connected. See 
38 C.F.R. § 3.310(a) (2000).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies at 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Appeals for Veterans Claims prior to March 1, 1999) 
(hereinafter, "the Court") stated that 38 C.F.R. § 3.385, 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service. Id. at 159.  
The Court explained that, when audiometric test results at 
the veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service. Id. at 160.  The Court cited with 
approval a medical text, which states that the threshold for 
normal hearing is zero decibels to 20 decibels and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.

With respect to the evidence of record, the veteran's service 
medical records contain his January 1943 entrance 
examination, which was negative for hearing abnormalities and 
revealed hearing that was 15/15 bilaterally upon the 
whispered voice test.  January 1945 medical notations 
indicate that the veteran complained of acute ear ache and 
running ear for 24 hours.  April 1945 notations reveal that 
the veteran was diagnosed with chronic otitis media, which 
existed prior to entry (EPTE).  Additionally, May 1945 
notations indicate the veteran had a large perforation of the 
right ear drum; and July 1945 notations further describe the 
treatment the veteran received for otitis media, EPTE, and 
confirm that he had a perforated right ear drum.

The post-service medical records include records from the 
Christ Hospital dated from April 1997 to May 1997, which 
include an April 1997 audiological examination in which the 
veteran reported a history of a perforated right ear drum, 
and right ear hearing loss.  The diagnosis included moderate 
to profound mixed loss in the right ear, with excellent 
discrimination.  

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the veteran should be afforded a VA medical 
examination to ascertain whether it is at least as likely as 
not, that any current right ear hearing loss is related to 
the veteran's active military service, or his in-service 
symptoms/diagnosis of a perforated right ear drum.

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current right ear 
hearing loss.  The examiner should be 
provided a copy of this REMAND and the 
claims file, and is requested to review 
both the REMAND and the medical 
evidence of record, including but not 
limited to all service medical records.  
Following a review of the evidence, and 
an examination of the veteran's right 
ear, the VA examiner should render an 
opinion as to the degree of hearing 
loss in the veteran's right ear.  The 
examiner is requested to provide 
auditory thresholds, in decibels, at 
the following frequencies:  500, 1000, 
2000, 3000, and 4000 Hertz, along with 
speech recognition scores.  The 
examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current right ear hearing loss is 
related to an incident of his active 
military service or to his in-service 
symptomatology/ diagnoses, including a 
perforated right ear drum.  In 
addition, the VA examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current right ear hearing loss is 
proximately due to or the result of his 
service connected right ear otitis 
media.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth 
in a written report. 

2.  The RO should review the specialist's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims folder, 
for immediate corrective action.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No further 
action is required of the veteran until he is notified.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


